Exhibit 12 AMERICAN AIRLINES, INC. Computation of Ratio of Earnings to Fixed Charges (in millions) 2007 2006 2005 2004 2003 Earnings: Income (loss) before income taxes and cumulative effect of accounting change $ 356 $ 164 $ (892 ) $ (821 ) $ (1,409 ) Add:Total fixed charges (per below) 1,668 1,705 1,566 1,479 1,421 Less:Interest capitalized 20 29 64 77 66 Total earnings (loss) $ 2,004 $ 1,840 $ 610 $ 581 $ (54 ) Fixed charges: Interest $ 793 $ 842 $ 724 $ 652 $ 525 Portion of rental expense representative of the interest factor 862 848 831 815 888 Amortization of debt expense 13 15 11 12 8 Total fixed charges $ 1,668 $ 1,705 $ 1,566 $ 1,479 $ 1,421 Ratio of earnings to fixed charges 1.20 1.08 - - - Coverage deficiency - - $ 956 $ 898 $ 1,475 Note:As of December 31, 2007, American has guaranteed approximately $1.1 billion of unsecured debt and approximately $347 million of secured debt.The impact of these unconditional guarantees is not included in the above computation.
